UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1284



MELANIE L. FEIN,

                                              Plaintiff - Appellant,

          versus


AMERICAN LAWYER MEDIA, INCORPORATED; NEW YORK
LAW PUBLISHING COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1832-A)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melanie L. Fein, Appellant Pro Se. Lorin L. Reisner, DEBEVOISE &
PLIMPTON, New York, New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melanie Fein appeals the district court’s order dismissing one

of several claims and refusing her request for punitive damages in

this action alleging breach of contract, fraud, and other wrongs.

We dismiss the appeal for lack of jurisdiction because the order is

not appealable.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We grant Appellees’ motion to dismiss the appeal as inter-

locutory.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2